DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A response to the first office action and amendment were received on 24 May 2021.
Claims 1-6 and 8-12 are still pending; Claim 7 has been cancelled; Claims 1, 5, 6 and 8-10 have been amended; Claims 13-20 have been added as new.
Arguments directed to the rejection of the previous claim set have been received and acknowledged below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2018/0370577) in view of Charbonneau (US 8,696,051).
Regarding Claim 1, Takahashi discloses a rocker 106 (refer to Fig. 3) that is installed at a vehicle width direction outer side of a floor panel 130 of a vehicle and that extends along a vehicle front-rear direction; the rocker 106 includes an outer section and an inner section together forming a closed cross-section (see Fig. 3; entire rocker forms a closed unit); a floor cross member 122 that is installed along a vehicle width direction above the floor panel so as so to form a gap between the floor cross member and the rocker (gap between end of 122 and inside top portion of rocker 106), and that has a length direction along the vehicle width direction; a battery pack that is installed at a vehicle lower side of the floor panel so as to be further toward an inner side than two length direction ends of the floor cross member in plan view; and a floor cross extension 134 that connects the rocker and the floor cross member together in the vehicle width 
Regarding Claim 2, Takahashi discloses a reinforcement that reinforces the battery pack is provided at the vehicle width direction outer side of the battery pack at a position overlapping with the rocker in a vehicle side view (see annotated Fig. 3 below).

    PNG
    media_image1.png
    619
    500
    media_image1.png
    Greyscale

Regarding Claims 4 and 14, Takahashi discloses the floor cross member 122 includes an upper face portion that configures an upper portion of the floor cross member and that is formed with a planar shape along a horizontal direction (see Fig. 3); and the floor cross extension 134 includes a join portion at one end of the cross extension that is joined to the upper face of the cross member.
Regarding Claim 5, Takahashi discloses a lower energy absorbing section 118 that spans in the vehicle width direction between the outer section and the inner section inside the closed cross-section, wherein a reinforcing portion that configures part of a reinforcement to reinforce the battery pack (see Fig. 3; rail cross section at the end of the battery compartment is the reinforcement) is 
Regarding Claim 6, a rocker lower section 106L configuring a lower section of the rocker is set so as to have a greater width dimension along the vehicle width direction than a rocker upper section 106U configuring an upper section of the rocker.
Regarding Claim 8, Takahashi discloses and a lower energy absorbing section 118 that spans in the vehicle width direction between the outer section and the inner section inside the closed cross-section, wherein: a reinforcing portion that configures part of a reinforcement to reinforce the battery pack (see Fig. 3; rail cross section at the end of the battery compartment is the reinforcement) is provided between the battery pack and the rocker at a position overlapping with the first energy absorbing section 118 in a vehicle side view, and the first energy absorbing section includes a first upper wall portion that extends substantially along a horizontal direction, a first lower wall portion that faces the first upper wall portion and that extends substantially along the horizontal direction, and a plurality of first coupling walls that span in a vehicle vertical direction between the first upper wall portion and the first lower wall portion and that are arranged along the vehicle width direction (see Fig. 3).
Regarding Claim 9, Charbonneau discloses upper energy absorbing section includes a second upper wall portion that extends substantially along the horizontal direction, a second lower wall portion that faces the second upper wall portion and that extends substantially along the horizontal direction, and a 
Regarding Claim 11, the battery pack of Takahashi includes a battery case in a box shape with a plurality of battery modules inside (see Fig. 2), and a tray 130 with a flange that is linked to the rocker (see Fig. 3; outer flange of tray is linked to the rocker via outrigger near numeral 106).
Regarding Claim 12, reinforcement of the battery includes a lower tab joined to the tray at a lower side (see Fig. 3; lower feet of the reinforcement join the plate at the bottom).
Regarding Claim 13, the combination of Takahashi and Charbonneau discloses a vehicle body side section structure comprised of a rocker that is installed at a vehicle width direction outer side of a floor panel of a vehicle and that extends along a vehicle front-rear direction (Takahashi; 106); a floor cross member that is installed along a vehicle width direction above the floor panel so as so to form a gap between the floor cross member and the rocker (Takahashi; 122), and that has a length direction along the vehicle width direction; a battery pack that is installed at a vehicle lower side of the floor panel so as to be further toward an inner side than two length direction ends of the floor cross member in plan view (Takahashi; 120); and a floor cross extension that connects the rocker and the floor cross member together in the vehicle width direction, and that is set so as to undergo plastic deformation prior to the floor cross member in a side collision of the vehicle (Takahashi; 134), wherein the rocker includes a first 
Regarding Claim 15, Takahashi discloses the rocker includes an outer section that is positioned at the vehicle width direction outer side; and an inner section that is positioned at a vehicle width direction inner side of the outer section and that forms a closed cross-section together with the outer section a first energy absorbing section 118 that spans in the vehicle width direction between the outer section and the inner section inside the closed cross-section, wherein a reinforcing portion that configures part of a reinforcement to reinforce the battery pack (see Fig. 3; rail cross section at the end of the battery compartment is the reinforcement) is provided between the battery pack and the rocker at a position overlapping with the first energy absorbing section in a vehicle side view.
Regarding Claim 16, the second energy absorber of Charbonneau is located in the hollow upper section of the rocker 106U of Takahashi.


Allowable Subject Matter
Claims 17-20 are allowed.

Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON S DANIELS/Primary Examiner, Art Unit 3612